Citation Nr: 0425160	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  99-03 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUE

Entitlement to service connection for residuals of frozen 
feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from October 1944 to May 
1947.  In addition, he had periods of duty for training 
(DUTRA) with the Army National Guard from June 1947 to March 
1954 and October 1955 to October 1968 (which included active 
duty for training (ACDUTRA) from August 15-26, 1947; July 31-
August 14, 1948; July 30-August 13, 1949; August 5-19, 1950; 
June 23-30, 1951; July 1-7, 1951; July 12-26, 1952; July 25-
August 8, 1953; July 21-August 4, 1956; June 22-July 6, 1957; 
August 16-30, 1958; July 25-August 8, 1959; June 22-July 9, 
1960; August 5-19, 1961; August 29-September 15, 1952; June 
22-July 6, 1963; August 13-September 12, 1964; August 14-28, 
1965; August 10-27, 1966; June 21-July 8, 1967; July 19-
August 5, 1967; and May 30-June 15, 1968).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
New York, New York, Regional Office (RO), which, in part, 
denied service connection for residuals of frozen feet and 
post-traumatic stress disorder.  A January 1999 RO hearing 
was held.  A February 1999 hearing officer's decision granted 
service connection for post-traumatic stress disorder, 
thereby rendering that issue moot.  

In August 2004, a Deputy Vice Chairman of the Board granted a 
motion by appellant's representative to advance this appeal 
on the Board's docket based on appellant's age.


FINDING OF FACT

It has not been shown, by credible, competent evidence, that 
appellant presently has any residuals of frozen feet.




CONCLUSION OF LAW

Appellant does not have any residuals of frozen feet that 
were incurred in or aggravated by wartime service/DUTRA.  38 
U.S.C.A. §§ 101(2), (22)-(24), 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.1(d), 3.6 (a)-(d), 3.303 (2003); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).


REASONS AND BASES FOR FINDING AND CONCLUSION

With regards to a procedural matter, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000, as codified at 38 U.S.C.A. § 5100 et seq. (West 
2002), became law.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  This change in the law is generally considered 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000; 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159 (2003)); and 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed.  A comprehensive medical 
history, detailed clinical findings, and other relevant 
evidence with respect to the claimed disability over the 
years are documented in the claims folder.  The RO has sought 
appellant's service/DUTRA medical records and certain records 
have been obtained.  Although a January 1997 response to the 
RO's December 1996 request for additional service medical 
records indicated that medical records were not available due 
to "fire-related service", his service medical records had 
previously been obtained and associated with the claims 
folder prior to the 1970's fire at the National Personnel 
Records Center.  Such service medical records associated with 
the claims folders appear relatively complete.  Additionally, 
in response to the RO's January 1999 request for DUTRA 
medical records, the State Army National Guard headquarters 
provided certain personnel and DUTRA medical records that 
were described as the "only records available" and included 
medical records dated in the 1950's and 1960's.  
Additionally, numerous VA medical treatment records have also 
been associated with the claims folder and a February 1999 VA 
cold injury examination was conducted, which specifically 
stated that no frozen feet residuals were manifested.  Even 
assuming that appellant's service/DUTRA medical records are 
incomplete, there is no competent post-service evidence of 
presently manifested residuals of frozen feet.  Therefore, to 
require the RO to attempt to obtain any additional 
service/DUTRA medical records that might exist would serve no 
useful purpose, with respect to the appellate issue.  
Additionally, numerous VA medical treatment records have also 
been associated with the claims folder and a February 1999 VA 
cold injury examination was conducted, which specifically 
stated that no frozen feet residuals were manifested.

Additionally, appellant was issued a Statement of the Case 
and Supplemental Statements of the Case, which included 
relevant laws and regulations, discussion of relevant 
clinical evidence, and a detailed explanation of the 
rationale for the adverse decision.  

In a recent case, Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), which replaced the opinion in 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a VCAA notice must be provided to a 
claimant prior to the initial unfavorable agency of original 
jurisdiction decision on a service-connection claim.  In the 
instant case, the August 1997 rating decision on appellant's 
claim in question was rendered prior to the VCAA and, thus, a 
pre-adjudication VCAA notice could not have in fact been 
issued.  Pelegrini does not contain a remedy under such 
facts, nor is an efficient or timely remedy evident to the 
Board under the circumstances here.  The RO issued an March 
2004 VCAA notice on said claim on appeal, which specifically 
advised the appellant as to which party could or should 
obtain which evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any "error" resulting from lack of pre-
adverse rating decision VCAA notice does not affect the 
merits of his claim or his substantive rights, for the 
aforestated reasons and is therefore harmless.  See 38 C.F.R. 
§  20.1102 (2003).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); and Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the appellate issue.

In deciding the service connection issue on appeal, the Board 
will consider applicable statutory and regulatory provisions, 
including the following:  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by wartime service.  38 U.S.C.A. § 1110.

In pertinent part, for the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. §§ 101(2) and C.F.R. § 3.1(d).  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24) and 38 
C.F.R. § 3.6(a)-(d).  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 1110, 1131.

Appellant's service medical records, including November 1945 
and May 1947 service discharge examinations, do not include 
any complaints, findings, diagnoses, or even history 
pertaining to frostbite of the feet.  Parenthetically, 
although service medical records indicated that he was 
treated for vesicular eruption of the right foot in April 
1947, frostbite of the feet was neither claimed nor 
clinically reported.  

On June 1949 VA hospitalization, examination of the 
extremities did not reveal any pertinent abnormalities of the 
feet, nor was any history of frostbite exposure reported.  

Physical examinations conducted while the appellant was in 
the reserve are also on file.  They are dated in the 1950's 
and 1960's.  There are no pertinent complaints, findings, or 
diagnoses of frozen feet pathology.  The clinical evaluations 
are repeated shown to be normal.

On June-September 1995 VA hospitalization, a history of 
diabetes, a malperforans ulcer on the right foot, and right 
4th metatarsophalangeal joint surgery was noted.  VA clinical 
records indicated that in 1997, appellant was treated for 
keratoses secondary to underlying structural abnormalities of 
the right foot and onychomycosis.  Frostbite of the feet was 
neither claimed nor clinically reported.  

On February 1997 VA examinations, the lower extremities were 
unremarkable, except for dry keratotic skin on the feet.  
Significantly, appellant denied frozen feet.  

A substantial negative piece of evidence is a February 1999 
VA cold injury examination report.  On that examination, 
appellant alleged that during the Battle of the Bulge in 
December 1944, he had "very cold feet"; and that he did not 
require treatment because his feet became warm again.  
Parenthetically, his service records document that in 
November 1945, he reenlisted into service while in Germany.  
Significantly, he denied any current symptomatology 
concerning the feet, including pain, numbness, cold 
sensitization, hyperhidrosis, paresthesias, ulceration, 
frostbite scars, arthritis, peripheral edema, or skin 
changes.  Clinically, the feet were essentially unremarkable, 
except for a plantar wart and a right metatarsal arch 
abnormality.  Of substantial import is the fact that the 
examiner diagnosed "[h]istory of questionable cold injury to 
the feet with no evidence of residuals."  

In summary, the Board does not doubt that appellant may have 
experienced cold feet during winter while serving in the 
European theatre during World War II.  In view of the 
provisions of 38 U.S.C.A. § 1154, and the claim of exposure 
in combat, such exposure is presumed.  However, the fact 
remains that appellant has not presented any competent, 
credible evidence indicating that any residuals of frozen 
feet are presently manifested.  The Board has considered the 
testimonial evidence presented by appellant and his spouse at 
an RO hearing.  However, lay statements are not competent 
evidence with respect to medical causation; and neither 
appellant nor his spouse is qualified to offer medical 
opinion or diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The medical evidence, which is highly probative, is 
completely negative for pertinent evidence of any residuals.  
As such, there is nothing to service connect.

The Court, in Brammer, at 3 Vet. App. 225, held that, 
referring to the veteran in that case:

He apparently is of the belief that 
he is entitled to some sort of 
benefit simply because he had a 
disease or injury while on active 
service.  That, of course, is 
mistaken.  Congress specifically 
limits entitlement for service-
connected disease or injury to cases 
where such incidents have resulted 
in a disability.  See 38 U.S.C. § 
1110 (formerly § 310).  In the 
absence of proof of a present 
disability there can be no valid 
claim.  Our perusal of the record in 
this case shows no claim of or proof 
of present disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 
(1992).

The critical point is that there is no competent evidence 
indicating that the appellant currently has any frozen feet 
residuals related to military service.  As such, there is no 
entity to service connect.  Thus, given the lack of competent 
clinical evidence showing that appellant has any frozen feet 
residuals related to military service, the claim for service 
connection for frozen feet residuals is denied.  

Since the preponderance of the evidence is against allowance 
of this appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.


ORDER

Service connection for frozen feet residuals is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



